The demurrer raises difficult questions on the indictment in its present form. The solicitor, in his brief, moves to amend, making it conform to the facts and avoid a supposed constitutional objection. Whether the amendment is necessary, or, if it is, whether it could be allowed, is not decided, but a nolle prosequi may be entered at the trial term, and when an indictment is found in due form, on the facts of the case, the questions that arise will be considered. It is not advisable to pass upon fictitious and unnecessary cases. State v. Stevens, 36 N.H. 59, 60; Sceva v. True,53 N.H. 627.
Case discharged.
ALLEN, J., did not sit: the others concurred.